Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-12, 16-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitaru  (USP 6,665,675 B1), in view of Yao (US 2016/0203025 A1).
	Regarding claim(s) 1, 12, 18, Mitaru  discloses a packet switching apparatus see Fig(s). 1, with nodes 1, 2, etc where packets traverse to reach a given node destination see col 2 lines 63-67) comprising:
 a first node and a second node connected to the first node, wherein the first node is to permit a first operation to continue to the second node in a same direction (see Fig(s). 1, with processing nodes 1, 2, N within a ring system of processing and storage nodes … storage nodes 104a and 104b are provided to store user data and the file system meta-data (FSMD)). 
network unless a second operation is available for transfer at the first node to the second node (see Fig(s). 2-3 each node in Fig. 1 performs the data operations as required such as read, write or responses, the begins with operation 204 in which a logical/virtual ring is established between all processing nodes having write-access to the shared storage nodes 104., see col 5 lines 6-15 whereby once the process starts it will continue onto the next node see Fig. 2 step 224), 
wherein operation continues in the same direction comprises a north-south direction, south-north direction, east-west direction, or west-east direction (see Fig(s). 1, nodes 1, 2, N within a network are laid out as needed and can be in any direction as desired for flow purposes.).
Mitaru fails to disclose wherein the first node is to select the second operation based on the second operation having a highest latency estimate.
Yao discloses wherein the first node is to select the second operation based on the second operation having a highest latency estimate (see ¶ 38, 54, see Fig(s).  4, 8 The average latency value for each remote node may be calculated by the thread on the remote node and intermediate nodes…. average latency value calculated for each remote node is used to identify the remote node associated with the highest latency value block 804). Determining a node with high latency allows for controlled transfer of packets so as to not overload a node and therefore lose and/or discard packets due to backpressure.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Yao within Mitaru, so as to enhance overall network performance by controlling node backpressure.

Further with regards to claim 12, Mitaru discloses permitting an operation to pass through to another node if the operation is to proceed in a same direction and no contention is encountered (see col 4 lines 9-15, a packet of data according to any suitable format, contains a payload with modifications that are performed by the "upstream" processing nodes based on node latency issues see Fig. 6 blocks 616, 617); and causing buffering of the operation in a drop off router if contention is encountered (see ¶ 35 Upon overflow …. machine state information is captured in a buffer record, a process referred to as a PEBS assist….. When a buffer containing the PEBS records is full, an interrupt is generated and the contents of the PEBS buffer are saved elsewhere for processing).

Regarding claim(s) 6-7, 21, Mitaru discloses comprising a node cache and wherein an operation comprises a read response data that is written as one copy in the node cache and output using one or more reads from the node cache (see Fig(s). 1, illustrates nodes 1, 2, N with storage devices 124 which inherently have a cache for read/write operations).  
Regarding claim(s) 9, 17, 22, Mitaru discloses wherein an operation comprises one or more of: a write request, 44 AC 1250-USwrite response, read request, read response, data, or a packet (see col 1 lines 17-25).  
Regarding claim(s) 10, Mitaru discloses comprising an egress subsystem to egress packets from the first node to a network (see Fig(s). 1, with nodes 1, 2, N which inherently have ingress and egress ports packets to traverse within a network).  
Regarding claim(s) 11, Mitaru discloses comprising a server, data center, rack, or blade (see Fig(s). 1, data center 104A, 104B).
Regarding claim(s) 16, 20, Mitaru discloses providing separate credit for backpressure when a queue is filled for unicast operations than for multicast operations (see col 4 lines 9-15, a packet of data according to any suitable format, contains a payload with modifications that are performed by the "upstream" processing nodes based on node latency issues see Fig. 6 blocks 616, 617); and causing buffering of the operation in a drop off router if contention is encountered.)
Regarding claim(s) 19, Mitaru fails to discloses wherein the first node comprises a transmit queue to receive packets from the drop off router, the transmit queue to provide: output of an operation to the second node, output of an operation to the third node, or output to the memory device and wherein the transmit queue is to prioritize output of an operation with highest latency estimate to the second node or the third node.
Yao discloses wherein the first node is to select the second operation based on the second operation having a highest latency estimate (see ¶ 38, 54, see Fig(s).  4, 8 The average latency value for each remote node may be calculated by the thread on the remote node and intermediate nodes…. average latency value calculated for each remote node is used to identify the remote node associated with the highest latency value block 804). Determining a node with high latency allows for controlled transfer of packets so as to not overload a node and therefore lose and/or discard packets due to backpressure.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Yao within Mitaru, so as to enhance overall network performance by controlling node backpressure.

Claims 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitaru  (USP 6,665,675 B1), in view of Yao (US 2016/0203025 A1) further in view of Tahsin et al (USP 7,536,428 B2) hereinafter as Tahsin.
Mitaru and Yao fail to discloses queueing one or more operations in a queue for transfer to another node and prioritizing output from the queue of an operation with highest latency estimate to another node .  
Tahsin discloses queueing one or more operations in a queue for transfer to another node and prioritizing output from the queue of an operation with highest latency estimate to another node (See ¶ col 4 lines 16-34, See Fig(s). 1A-1B, the pending link 138 and the information in the modified nodes act as a queue of write operations to be completed on the list…pending operation inherently has latency for each nodes). 
Prioritizing queues for proper operation completion allows for continuous and smooth process for data transfer as needed.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Tahsin within Mitaru, so as to enhance overall network performance for proper completion and smooth transfer of data through all nodes as needed.
   

Allowable Subject Matter
Claims 2-5, 8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411